

DOCUMENT SECURITY SYSTEMS, INC.
 
SUBSCRIPTION AGREEMENT
 
NONE OF THE SECURITIES OFFERED PURSUANT TO THIS SUBSCRIPTION AGREEMENT HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE
SECURITIES LAWS OF ANY U.S. STATE OR ANY FOREIGN JURISDICTION AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
THE ACT AND SUCH LAWS.  SUCH UNITS, THE SHARES OF COMMON STOCK THAT COMPRISE A
PART OF THE UNITS, THE WARRANTS THAT COMPRISE A PART OF THE UNITS AND THE SHARES
ISSUABLE UPON EXERCISE OF SUCH WARRANTS MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED TO ANY PERSON AT ANY TIME IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT COVERING SUCH SECURITIES UNDER THE ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH
REGISTRATION IS NOT NECESSSARY.
 
INVESTMENT IN THE COMPANY IS HIGHLY SPECULATIVE AND INVOLVES SUBSTANTIAL RISK,
INCLUDING, BUT NOT LIMITED TO THE RISKS SET FORTH IN THE SECTION ENTITLED “RISK
FACTORS” IN THE PRIVATE OFFERING MEMORANDUM ATTACHED HERETO. YOU SHOULD READ THE
PRIVATE OFFERING MEMORANDUM CAREFULLY BEFORE INVESTING.


This Subscription Agreement (this “Subscription Agreement”) is entered into on
April ___, 2009, by and between DOCUMENT SECURITY SYSTEMS, INC., a New York
corporation (the “Company”), and ________________________, an individual or
entity (“Subscriber”). As used herein, the Company and Subscriber are
individually and respectively referred to as a “Party” and collectively as the
“Parties.” Terms not otherwise defined herein shall have the meanings ascribed
to them in the Private Offering Memorandum Supplement No. 1 attached hereto as
Exhibit A (the “Private Offering Memorandum”).
 
1. Subscription.
 
Subscriber subscribes for and offers to purchase, and the Company agrees to
issue and sell, an equity interest in the Company (the “Units”), entitling
Subscriber to the rights of Subscribers described in the Private Offering
Memorandum for a purchase price equal to the amount set forth on the signature
page below (the “Investment Amount”), subject to the terms and conditions set
forth herein.
 
2. Investment Amount..
 
(a) Deliveries Upon Signing.  Simultaneous with the execution of this
Subscription Agreement, Subscriber shall execute and deliver to the Company:
 
(i)  an Investor Questionnaire substantially in the form of Exhibit B hereto
(the “Investor Questionnaire”); and
 
(ii) the Registration Rights in the form of Exhibit C hereto (“Registration
Rights Agreement” and collectively with the Subscription Agreement and Investor
Questionnaire, the “Subscription Documents”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Payment of Investment Amount.  Concurrent with the execution of this
Subscription Agreement, Subscriber shall transmit a wire transfer or check to
the Company in an amount equal to such Subscriber’s Investment Amount.   For
purposes of this Agreement, “Payment” shall mean Subscriber’s implementation of
such wire transfer or receipt by the Company of the bank check. Subscriber funds
will be maintained separate and apart from funds of the Company.   The Parties
hereby agree that Subscriber shall not be deemed to have purchased the Units
until the Company shall have provided a Closing Notice (as defined herein).


(c) Closing. At any time on or prior to July 7, 2009, the Company, at the
Company’s sole discretion, may elect to accept the subscription of the
Subscriber. The Company’s acceptance of the subscription shall be effective upon
the Company’s transmitting a notice to the Subscriber according to the notice
information for the Subscriber set forth herein informing the Subscriber of such
acceptance (“Closing Notice”).  The Company shall use commercially reasonable
efforts to effect a closing within 21 days after the Company has obtained
executed Subscription Documents with an aggregate Investment Amount of at least
$200,000 and thereafter within 21 days after receiving executed Subscription
Documents and payment of the Investment Amount.


(d) Trigger for Return of Investment Amount.  If by July 7, 2009, the Company
has failed to obtain executed Subscription Documents with an aggregate
Investment Amount of at least $200,000, then the Company shall return to the
Subscriber an amount equal to the Subscriber’s Investment Amount. In the event
that the Company has provided a Closing Notice to the Subscriber and is
nonetheless obligated to return funds to Subscriber pursuant to this Section
2(d), the Subscriber shall be deemed to have authorized the Company to take all
steps necessary to terminate Subscriber’s Units in the Company and Subscriber
shall execute any documents provided by the Company to effect such
termination.  If the Company does not accept the subscription of the Subscriber
within 45 days after Subscriber’s Payment, Subscriber may, at Subscriber’s sole
discretion, provide written notice to the Company to return Subscriber’s payment
(the “Return Notice”).  The Company shall, within 5 business days of receipt of
the Return Notice return the Subscriber’s Payment to Subscriber.
 
3.  The Offering.
 
Subscriber understands that the details of the offering (the “Offering”) are set
forth in the Private Offering Memorandum, as may be amended or supplemented from
time to time. The Offering will terminate on, or prior to, July 7, 2009, subject
to extension and/or modification in the sole discretion of the Company, and may
be extended or modified without notice as described in the Private Offering
Memorandum.
 
Subscriber understands that this Subscription Agreement is not binding upon the
Company unless and until such time as (i) payment of the Investment Amount is
received by the Company, and (ii) the Company accepts Subscriber’s subscription
in writing (the “Closing Date”).
 
Subscriber acknowledges that the Company reserves the right, in its sole
discretion, to accept or reject any Subscription Agreement.
 
Subscriber acknowledges that Subscriber has received, read, understands and is
familiar with this Subscription Agreement, any attachments, including but not
limited to the Private Offering Memorandum, as may be amended or supplemented
from time to time, and together with any other filed regulatory documents
(collectively “Offering Material”), and Subscriber further acknowledges that
Subscriber has not relied upon any information concerning the Offering, written
or oral, other than those contained in this Subscription Agreement and the
Offering Material.  Subscriber further understands that any other information or
literature, regardless of whether distributed prior to, simultaneously with, or
subsequent to, the date of this Subscription Agreement shall not be relied upon
by Subscriber in determining whether to make an investment in the Units and
Subscriber expressly acknowledges, agrees and affirms that Subscriber has not
relied upon any such information or literature in making Subscriber’s
determination to make an investment in the Units and that Subscriber understands
that, except as otherwise provided herein, the Company is under no obligation to
(and that Subscriber does not expect it to) update, revise, amend or add to any
of the information heretofore furnished to Subscriber.
 
 
2

--------------------------------------------------------------------------------

 
 
4.  Representations and Warranties of Subscriber.
 
(a) In order to induce the Company to accept Subscriber’s subscription,
Subscriber further represents and warrants to the Company, its Affiliates, as
defined in the Securities Act of 1933 (the “Securities Act”), and counsel to the
Company (the “Company’s Counsel”), and their respective agents and
representatives as follows:
 
1.  
SUBSCRIBER HAS READ THE PRIVATE OFFERING MEMORANDUM AND EXAMINED THE RISK
FACTORS SET FORTH THEREIN, AND UNDERSTANDS THE SPECULATIVE NATURE OF AND
SUBSTANTIAL RISK INVOLVED IN INVESTMENT IN THE COMPANY.

   
2.  
If Subscriber has chosen to do so, Subscriber has been represented by such legal
and tax counsel and other professionals, each of whom has been personally
selected by Subscriber, as Subscriber has found necessary to consult concerning
the purchase of the Units, and such representation has included an examination
of all applicable documents and an analysis of all tax, financial, and
securities law aspects thereof deemed to be necessary. Subscriber, together with
Subscriber’s counsel, Subscriber’s advisors, and such other persons, if any,
with whom Subscriber has found it necessary or advisable to consult, have
sufficient knowledge and experience in business and financial matters to
evaluate the information set forth in this Subscription Agreement and in the
Offering Material and the risks of the investment and to make an informed
investment decision with respect thereto. Further, Subscriber has been given the
opportunity for a reasonable time period prior to the date hereof to ask
questions of, and receive answers from, the Company or its representatives
concerning the terms and conditions of the Offering and other matters pertaining
to this investment and has been given the opportunity for a reasonable time
period prior to the date hereof to verify the accuracy of the Company’s
information.

   
3.  
With respect to the United States federal, state and foreign tax aspects of
Subscriber’s investment, Subscriber is relying solely upon the advice of
Subscriber’s own tax advisors, and/or upon Subscriber’s own knowledge with
respect thereto.

   
4.  
Subscriber has not relied, and will not rely upon, any information with respect
to this offering other than the information contained herein and in the Offering
Material.

   
5.  
Subscriber understands that no person has been authorized to make
representations or to give any information or literature with respect to this
offering that is inconsistent with the information that is set forth herein and
in the Offering Material.

   
6.  
Subscriber understands that, other than as provided herein and in the Offering
Materials, no covenants, representations, or warranties have been authorized by
or will be binding upon the Company, with regard to this Subscription Agreement,
the performance of the Company or any expectation of investment returns,
including any representations, warranties or agreements contained or made in any
written document or oral communication received from or had with the Company,
its Affiliates, Company Counsel or any of their respective representatives or
agents. Subscriber has not relied upon any information or representation that
may be or have been made or given except as permitted under this paragraph.

 
 
3

--------------------------------------------------------------------------------

 
 
7.  
Subscriber understands that the Offering has not been, and it is not anticipated
that the same will be, registered under the Securities Act, or pursuant to the
provisions of the securities or other laws of any other applicable
jurisdictions, but is being made in reliance upon the provisions of Section 4(2)
and/or 4(6) of the Securities Act and/or Regulation D and the other rules and
regulations promulgated thereunder, and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the investments in securities to be made hereunder. Subscriber
is fully aware that the Units subscribed for by Subscriber are to be sold to
Subscriber in reliance upon such safe harbor based upon Subscriber’s
representations, warranties, and agreements as set forth herein. Subscriber is
fully aware of the restrictions on sale, transferability and assignment of the
Units (including the shares of Common Stock and the Warrants that comprise the
Units, and the shares of Common Stock issuable upon exercise of such Warrants),
and that Subscriber must bear the economic risk of Subscriber’s investment
herein for an indefinite period of time because the offering has not been
registered under the Securities Act and, therefore, the Securities cannot be
offered or sold unless such offer is subsequently registered under the
Securities Act or an exemption from such registration is available to
Subscriber.

   
8.  
Subscriber is an “accredited investor” (as defined in Rule 501 of Regulation D
promulgated under the Securities Act).

   
9.  
Subscriber’s execution and delivery of this Subscription Agreement has been duly
authorized by all necessary action and all necessary consents have been
obtained. Subscriber has no present intention to sell, distribute, pledge,
assign, or otherwise transfer the Units (including the shares of Common Stock
and the Warrants that comprise the Units, and the shares of Common Stock
issuable upon exercise of such Warrants), which Subscriber acquires pursuant to
this offering. Subscriber is making the investment hereunder solely for
Subscriber’s own account and not for the account of others and for investment
purposes only and not with a view to or for the transfer, assignment, resale or
distribution thereof, in whole or in part.  Subscriber has no present plans to
enter into any such contract, undertaking, agreement, or arrangement.

   
10.  
Except as provided in Section 2(c), Subscriber agrees that Subscriber will not
cancel, terminate or revoke this Subscription Agreement, which has been executed
by Subscriber, and that this Subscription Agreement shall survive any sale,
assignment or other transfer of control over, or of all or substantially all of
Subscriber’s assets or business and Subscriber’s bankruptcy, except as otherwise
provided pursuant to the laws of any applicable jurisdiction.

   
11.  
Subscriber has substantial investment experience and is familiar with
investments of the type contemplated by this Subscription Agreement. Subscriber
confirms that although one of Subscriber’s motivations for investing in the
Company is to derive economic benefits therefrom, Subscriber is aware that
purchase of the Units is a speculative investment involving a high degree of
risk and there is no guarantee that Subscriber will realize any gain from
Subscriber’s investment or realize any tax benefits therefrom and Subscriber is
further aware that Subscriber may lose all or a substantial part of Subscriber’s
investment. Subscriber understands that there are substantial restrictions on
the transferability of, and there is no existing public market for, the Units
(including the Warrants that are included in the Units) and it may not be
possible to liquidate an investment in the Units (including the shares of Common
Stock and the Warrants that comprise the Units, and the shares of Common Stock
issuable upon exercise of such Warrants). Subscriber affirms that Subscriber
acknowledges that this investment is highly speculative, involves a high degree
of risk and, accordingly, Subscriber can afford to lose the entire investment.

 
 
4

--------------------------------------------------------------------------------

 
 
12.  
The address set forth herein is Subscriber’s true and correct address and
Subscriber has no present intention of becoming a resident of any other country,
state, or jurisdiction prior to, or after, Subscriber’s purchase of the Units.

   
13.  
Subscriber understands the meaning and legal consequences of the foregoing
representations and warranties, which are true and correct as of the date hereof
and will be true and correct as of the date of Subscriber’s purchase of the
Units subscribed for herein. Each such representation and warranty shall survive
such purchase.

   
14.  
Subscriber acknowledges and agrees that it shall not be a defense to a suit for
damages for any misrepresentation or breach of covenant or warranty made by
Subscriber that the Company, its Affiliates, the Company’s Counsel and their
respective agents or representatives knew or had reason to know that any such
covenant, representation or warranty in this Subscription Agreement or furnished
or to be furnished to the Company by Subscriber contained untrue statements. The
foregoing shall survive any investigation of Subscriber’s representations and
warranties in this Subscription Agreement made by the Company, its Affiliates,
the Company’s Counsel and their respective agents or representatives.

   
15.  
No representation or warranty that Subscriber has made in this Subscription
Agreement, or in a writing furnished or to be furnished pursuant to this
Subscription Agreement, contains or shall contain any untrue statement of fact,
or omits or shall omit to state any fact which is required to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.

   
16.  
Subscriber has full right, power, and authority to execute and deliver this
Subscription Agreement and to perform Subscriber’s obligations hereunder. This
Subscription Agreement has been duly authorized, executed and delivered by or on
behalf of Subscriber and is a valid, binding and enforceable obligation of
Subscriber, enforceable against Subscriber in accordance with its terms subject
to bankruptcy, insolvency, reorganization, moratorium or similar laws from time
to time in effect and affecting creditors’ rights generally and to general
equity principles.

   
17.  
The execution and delivery of this Subscription Agreement by Subscriber will not
result in any violation of, or be in conflict with, or result in the default of,
any term of any material agreement or instrument to which Subscriber is a party
or by which Subscriber is bound, or of any law or governmental order, rule or
regulation which is applicable to Subscriber.

 
 
5

--------------------------------------------------------------------------------

 
 
18.  
Subscriber is duly and validly organized, validly existing and in good tax and
corporate standing as a corporation under the laws of the jurisdiction of its
incorporation with full power and authority to purchase the Units to be
purchased by it and to execute and deliver this Subscription Agreement.

 






19.  
To Subscriber’s knowledge, all negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by Subscriber directly
with the Company without the intervention of any person or entity in such manner
as to give rise to any valid claim by any person or entity against Subscriber or
the Company for a finder’s fee, brokerage commission or similar payment. To the
extent Subscriber becomes aware of an additional claim to such fees, commission
or payments, other than to Placement Agent, Subscriber shall promptly provide
the Company with notice of such claim. To the extent any person or entity claims
to be entitled to a finder’s fee, brokerage commission, or similar payment in
connection with the transactions contemplated hereby, Subscriber shall be liable
for all such fees and expenses related thereto to the extent any such claims
relate to acts or omissions of Subscriber or to this transaction.  In the event
a payment is payable by the Company to any broker, finder, agent or other
person, other than to Placement Agent, in connection with Subscriber’s
investment in the Company, such payment shall be deducted from the amount paid
by Subscriber in connection with this Agreement.


 
5.  Legend.
 
Any certificate representing Subscriber’s interest in the Company shall bear the
following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR
BLUE SKY LAWS  IN WHICH THE TRANSFEROR PROVIDES THE COMPANY WITH AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION IS NOT
NECESSSARY.
 
6.  Indemnification by Subscriber.
 
Subscriber hereby agrees to indemnify and hold harmless the Company, its
Affiliates, the Company’s Counsel, and their respective officers, directors,
employees, agents and representatives, from any and all damages, losses, costs,
and expenses (including reasonable attorneys’ fees to collect such amount of
damages, losses, costs, expenses) which they, or any of them, may incur by
reason of Subscriber’s failure to fulfill any of the terms and conditions of
this Subscription Agreement or by reason of Subscriber’s breach of any of
Subscriber’s representations and warranties contained in this Subscription
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
7.  Confidential Information.


For purposes of this Agreement, the term “Confidential Information” will mean
and refer to any information, technical data or know-how, patentable and
un-patentable, including, but not limited to, software, machinery, research,
product plans, product services, customer lists, marketing materials,
developments, inventions, process designs, finances, or other trade secrets of
the Company or similar items relating to the Company’s business and litigation
activities, or that of any supplier, customer or prospective customer, which
Confidential Information is designated in writing to be confidential or
proprietary, or if given orally, to Subscriber under circumstances reasonably
demonstrating or suggesting the confidential or proprietary nature of such
information. The restrictions in this Section shall not apply to information,
which (i) prior to or after the time of disclosure becomes part of the public
knowledge or literature, not as a result of any inaction or action of
Subscriber; (ii) must be delivered in response to a valid order by a court or
governmental body, (iii) became or becomes generally available to the recipient
on a non-confidential basis from a source other than the Company; or (iv) is
approved by the Company, in writing, for release. Subscriber covenants and
agrees not to use any Confidential Information for Subscriber’s own use or
benefit (directly or indirectly), or for the benefit of any party other than
Company. Subscriber may not disclose Confidential Information to third parties
except employees, consultants, or professional advisers of the Company in
connection with Company business who are required to have the information in
order to carry out their duties for the Company. Subscriber agrees that it will
take all reasonable measures to protect the secrecy of and avoid disclosure or
use of Confidential Information of the Company in order to prevent the
Confidential Information from falling into the public domain or the possession
of persons other than those persons authorized hereunder to have such
information, which measures shall include the highest degree of care that
Subscriber uses to protect Subscriber’s own Confidential Information of a
similar nature. Subscriber agrees to immediately notify the Company in writing
of any misuse or misappropriation of the Confidential Information, which may
come to Subscriber’s attention. All proceeds from a misuse or disclosure of the
Company’s Confidential Information will be recoverable from Subscriber
responsible for such misuse or disclosure, which Subscriber shall be liable to
the Company to the fullest extent of the law.
 
8.  General Provisions.
 
(a) Headings. The headings contained in this Subscription Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Subscription Agreement.
 
(b) Enforceability. If any provision, which is contained in this Subscription
Agreement, for any reason, should be held to be invalid or unenforceable in any
respect under the laws of any State of the United States or any other
jurisdiction, such invalidity or unenforceability shall not affect any other
provision of this Subscription Agreement. Instead, this Subscription Agreement
shall be construed as if such invalid or unenforceable provisions had not been
contained herein.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Notices. Any notice or other communication required or permitted hereunder
(“Notice”) must be in writing and sent by either (i) registered or certified
mail, postage prepaid, return receipt requested, (ii) overnight delivery with
confirmation of delivery, or (iii) confirmed facsimile transmission, in each
case addressed as follows:
 
To the Company:
Document Security Systems, Inc.
Attn:  Chief Executive Officer
28 East Main Street
Suite 1525
Rochester, NY  14614
Facsimile No:  (585) 325-2977

 
To Subscriber:
at the address set forth on the signature page

 
or in each case to such other address and facsimile number as shall have last
been furnished by like Notice.  If mailing by registered or certified mail is
impossible due to an absence of postal service, and if the other methods of
sending Notice set forth in this Section 8 are not otherwise available, Notice
shall be in writing and personally delivered to the aforesaid addresses. Each
Notice or communication shall be deemed to have been given as of the date so
mailed or delivered, as the case may be; provided, however, that any Notice sent
by facsimile shall be deemed to have been given as of the date sent by
facsimile.
 
(d) Governing Law; Disputes. This Subscription Agreement shall in all respects
be construed, governed, applied and enforced with the laws of the State of New
York without giving effect to the principles of conflicts of laws. The Parties
hereby consent to and irrevocably submit to personal jurisdiction over each of
them by the applicable State or Federal Courts of the State of New York, County
of Monroe, in any action or proceeding, irrevocably waive trial by jury and
personal service of any and all process and other documents and specifically
consent that in any such action or proceeding, any service of process may be
effectuated upon any of them by certified mail, return receipt requested, in
accordance with this Section 8.
 
(e) Further Assurances. The Parties agree to execute any and all such other and
further instruments and documents, and to take any and all such further actions,
which are reasonably required to effectuate this Subscription Agreement and the
intents and purposes hereof.
 
(f) Binding Agreement. This Subscription Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their heirs, executors,
administrators, personal representatives, successors and assigns.
 
(g) Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Subscription Agreement shall be deemed
to have been made unless expressly set forth in writing and signed by the Party
against whom such waiver is charged; and, (i) the failure of any Party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Subscription Agreement or to exercise any
option herein contained, shall not be construed as a waiver or relinquishment
for the future of any such provisions, covenants, or conditions; (ii) the
acceptance of performance of anything required by this Subscription Agreement to
be performed with knowledge of the breach or failure of a covenant, condition,
or provision hereof shall not be deemed a waiver of such breach or failure; and,
(iii) no waiver by any Party of one breach by another Party shall be construed
as a waiver with respect to any other or subsequent breach.
 
(h) Counterparts. This Subscription Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
8

--------------------------------------------------------------------------------

 
 
(i) Entire Agreement. The Parties have not made any representations, warranties,
or covenants with respect to the subject matter hereof, orally or in writing,
which are not expressly set forth herein, and this Subscription Agreement,
together with any instruments or other agreements executed simultaneously
herewith, constitutes the entire agreement between them with respect to the
subject matter hereof. All understandings and agreements heretofore had between
the Parties with respect to the subject matter hereof are merged in this
Subscription Agreement, which alone fully and completely expresses their
agreement. This Subscription Agreement may not be changed, modified, extended,
terminated, or discharged orally, but only by an agreement in writing, which is
signed by all of the Parties to this Subscription Agreement.
 
(j) Subscription Irrevocable. Except as set forth herein, this Subscription is
irrevocable, is subject to all of the terms and provisions contained in the
Subscription Agreement, and will survive the death, dissolution, or disability
of the Subscriber.
 
(k) Limited Liability. The Company, its Affiliates, the Company’s Counsel and
the Company’s applicable agents and representatives shall not be liable for
taking any action pursuant to this Subscription Agreement in the absence of
their respective willful misconduct or fraud.
 
(l) Assignability. This Agreement is not transferable or assignable by the
Subscriber.
 
9.  Certification.
 
Under penalties of perjury Subscriber certifies as follows:
 
If it has been provided, the number shown below, as Subscriber’s taxpayer’s
identification number is Subscriber’s correct taxpayer identification number.
Subscriber is not subject to backup withholding either because Subscriber has
not been notified by the Internal Revenue Service that Subscriber is subject to
backup withholding as a result of a failure to report all interest or dividends,
or the Internal Revenue Service has notified Subscriber that it is no longer
subject to backup withholding.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement as
of the date first written above.
 
 
Investment Amount: $_________




Print Name of Subscriber:    ________________________




Signature of Subscriber:


Individual:

____________________________




Business Entity:



By:  ___________________________
Name: ___________________________
Title: ___________________________
 


Taxpayer ID Number:    ________________
Date: ________________


Address: ____________________
                 ____________________
                 ____________________
 
Facsimile No: ____________________


 
Accepted and Agreed to:
 
DOCUMENT SECURITY SYSTEMS, INC.
 


By: _____________________________________
Name: Patrick White
Title:   Chief Executive Officer
 
Date: _______________________




 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A


PRIVATE OFFERING MEMORANDUM
 
 
 
11

--------------------------------------------------------------------------------

 


EXHIBIT B


INVESTOR QUESTIONNIARE
 
 
 
12

--------------------------------------------------------------------------------

 


EXHIBIT C


REGISTRATION RIGHTS AGREEMENT
 

 
 
13

--------------------------------------------------------------------------------

 

